Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  They both contain several terms with capital letters, the examiner assumes this is a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2018/0176531).
As per claims 1 and 12, Liu teaches, a method and apparatus of registering a base recorded image of an object or terrain with a secondary recorded image of the object or terrain, comprising the steps: 
providing the base and secondary recorded images with corresponding base and secondary image transformations (Liu, ¶[007] “the cloud-contaminated images need to be aligned (warped) to the same view angle, like all images are taken from the same location.”), Wherein the base and secondary image transformations each comprise information sufficient to enable a position in world coordinates to be translated into a location in the respective image (Liu, ¶[0052] “he homogeneous coordinates of the first, second, and third images, respectively” this represents comprising information sufficient to Providing a 3D model of the object or terrain (Liu, ¶[005] “[0005] The present disclosure relates to fusing multiple cloud contaminated high definition (HD) aerial images of a three dimensional (3D) scene to generate a cloud-free HD image. Specifically, fusing a collection of mis -aligned HD images, such as multi-angle view HD images with unknown camera positions.”   ); Identifying a relative offset error between the base and secondary image transformations (Liu, ¶[0020] FIG. 1C is a flow diagram of the system of FIG. 1A that provides details of forming a matrix using vectorized aligned multi-angled view images and the matrix completion, according to embodiments of the present disclosure;” an offset error would inherently have to be calculated by necessity to put the images together ); Identifying true absolute offset errors of the image transformations, to identify true transformations of the recorded images (Liu, ¶[0031] “form a set of aligned multi-angled view images representing a target point of view of the scene” the absolute offset must be found to transform the recorded image since it is being put together from different angles, see fig.4A-C   ), by: Generating a plurality of pairs of modified transformations by: Applying a plurality of absolute offset errors to the secondary image transformation, to generate in each case modified secondary image transformations; and Applying for each of the absolute offset errors, a corresponding matched-bias and also the identified relative offset error, to the base image transformation to generate a respective modified-base image transformation (Liu, ¶[0031] “Form a matrix using vectorized aligned multi-angled view images, wherein the matrix is incomplete due to the missing pixels. Finally, complete the matrix using a matrix completion to combine the aligned multi-angled view images to produce a fused image of the scene without the clouded area.” Matched-bias and offset error must be calculated and generates a modified base image transformation as seen in fig.4    ); Identifying which pair of modified transformations is most accurate by For each of the pairs, transforming at least one of the base and secondary digital images to generate a transformed image (Liu, fig.4A-C and ¶[0031] “align at least three multi-angled view images in the set of multi-angled view images to a target view angle of the scene, to form a set of aligned multi-angled view images representing a target point of view of the scene, such that at least one aligned multi-angled view image of the at least three multi-angled view images, has missing pixels due to the clouded area.”), using: The modified base image transformation of that pair; The modified secondary image transformation of that pair, and; The 3D model; such as to provide two nominally aligned images, and performing an image comparison of the nominally aligned images, to generate a value for a measure of image similarity; and Identifying the pair of modified transformations corresponding to the greatest image similarity, as being true image transformations; and Outputting as an image registration, either one of the pair of true image transformations and/or a transformed image corresponding to one of the true pair of image transformations (Liu, ¶[0015] “Aligning, by the processor, at least three multi-angled view HD images in the set of multi-angled view HD images to a target view angle of the 3D scene, to form a set of aligned multi-angled view HD images representing a target point of view of the 3D scene, such that at least one aligned multi-angled view HD image of the at least three multi-angled view HD images, includes missing pixels due to the occluded area. Forming, by the processor, a matrix using vectorized aligned multi-angled view HD images, such that the matrix is incomplete due to the missing pixels. Finally, completing, by the processor, the matrix using a matrix completion to combine the aligned multi-angled view HD images to produce a fused HD image of the 3D scene without the occluded area.”   ). 

As per claims 2-3, Liu teaches, a method according to claim 1 wherein the image comparison operation is a correlation operation and wherein the measure of image similarity is a correlation score (Liu, ¶[0045] “Further, it is contemplated that an iterative process including more images can improve the fused image that meets a threshold such that the selected image is high correlated to the image to be recovered.” The high correlation would be the score). 

As per claim 4, Liu teaches, a method according to claim 1 wherein the base sensor image transformation, and the secondary image transformation are provided by base and secondary sensor models (Liu, fig.1B 102A and 102B first and secondary base). 

As per claim 5, Liu teaches, a method according to claim 4 wherein the biases are applied to both the base and secondary sensor models, thereby generating a plurality of sets of modified-base and modified-secondary sensor models (Liu, fig.1B 102A and 102B would have multiple sensors in each to come up with the different models ). 

As per claim 6, Liu teaches, a method according to claim 5 wherein the biases applied to the base sensor model are calculated from the biases applied to the secondary sensor model (Liu, fig.1B the biases are that of the angles of 102A and 102B). 

As per claim 7, Liu teaches, a method according to claim 1 further comprising the step of applying a change detection operation to a registered image and base image (Liu, fig.3A-C change detection is here as different images of the same area, happen to have shadows of the cloud or the cloud itself). 

As per claim 8, Liu teaches, a method according to claim 1 further comprising the step of performing an image fusion operation to a registered image and base image (Liu, fig.1C 139 and fig.3A-C these image shown as fusion). 


As per claim 10, Liu teaches, a method according to claim 1 further comprising the step of identifying the modified-base and modified-secondary sensor transformations corresponding to the maximum value for the measure of image similarity, and using said sensor metadata and the elevation information to convert the base and secondary images to orthorectified images (Liu, ¶[0040] “The input images 104 can be obtained by a single moving sensor at time steps t, or by multiple sensors 102A, 102B taken at different times, different angles and different elevations.”). 

As per claim 11, Liu teaches, a method according to claim 1 further comprising the additional step of directing at least one sensor having a line of sight, such that the line of sight intersects the object or terrain and having the at least one sensor produce the base and secondary sensed images (Liu, fig.1B showing different light of sight for the sensors ). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/